       Case 4:19-cv-03408 Document 21 Filed on 10/28/19 in TXSD Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 DATTA DOUGHERTY,                                 §
  Plaintiff                                       §
                                                  §
 vs.                                              §         Civil Action No. 4:19-cv-03408
                                                  §
 BSI FINANCIAL SERVICES, INC.                     §
 and US BANK NATIONAL                             §
 ASSOCIATION                                      §
  Defendants.                                     §


                           DEFENDANTS’ MOTION TO DISMISS

        NOW COMES, Defendants BSI FINANCIAL SERVICES, INC. (“BSI”) and U.S. BANK

AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO SERIES III TRUST

(“U.S. Bank”) and pursuant to Federal Rules of Civil Procedure 12(b)(6) file this, their Motion to

Dismiss in the above styled and numbered cause.        For the reasons set forth in the brief filed,

Defendants are entitled to an order dismissing all of the claims and causes of action of Plaintiff in

the instant case.

                                           SUMMARY

        Federal Rule of Civil Procedure 12(b)(6) authorizes the dismissal of a complaint that fails

“to state a claim upon which relief can be granted.”

        “Conclusory allegations or legal conclusions masquerading as factual conclusions will not

suffice to prevent a motion to dismiss.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th

Cir. 2002). A formulaic recitation of the elements, because of its conclusory nature, is not entitled

to the usual presumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1951 (2009).

        A plaintiff must instead plead facts, and those facts “must be enough to raise a right to

relief above the speculative level.” Bell Atlantic v. Twombly, 127 S. Ct. 1955, 1964–65 (2007). A

______________________________________________________________________________
DEFENDANTS’ MOTION TO DISMISS - Page 1 of 3
      Case 4:19-cv-03408 Document 21 Filed on 10/28/19 in TXSD Page 2 of 3




complaint must offer more than an “unadorned, the-defendant-unlawfully-harmed-me accusation.”

Iqbal, 129 S. Ct. at 1949. A complaint cannot simply “le[ave] open the possibility that a plaintiff

might later establish some ‘set of [undisclosed] facts’ to support recovery.” Twombly, 550 U.S. at

561 (citation omitted). Courts will not assume that a plaintiff can prove facts beyond those alleged

in the complaint. See Assoc. Gen. Contractors of Cal. v. Cal. State Council of Carpenters, 459

U.S. 519, 526 (1983).

        Because Plaintiffs have not stated any plausible claim for relief, Defendants are entitled to

an order dismissing, with prejudice, Plaintiffs’ claims for (1) declaratory judgment; (2) breach of

the duty of good faith and fair dealing; (3) breach of contract; (4) violation of consumer protection,

false advertising and unfair and deceptive acts and practices; (5) violation of Respa and Regulation

X; (6); injunctive relief and (7) attorney’s fees.

                                            CONCLUSION

        Plaintiff’s allegations do not give rise to a plausible cause of action against the Defendants.

Even if all facts alleged by Plaintiff are assumed true, no viable cause of action exists against the

Defendants as Plaintiff has not pleaded “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. As such, Plaintiff’s claims against Defendants in the instant

case should be dismissed with prejudice.

                                               PRAYER

        Based upon the reasons set forth herein and, in the brief filed by Defendants to support

this motion, Defendants request that the court dismiss all of Plaintiff’s claims and causes of action

in the instant case with prejudice and further requests any additional relief in law or equity to which

they may be entitled.




______________________________________________________________________________
DEFENDANTS’ MOTION TO DISMISS - Page 2 of 3
      Case 4:19-cv-03408 Document 21 Filed on 10/28/19 in TXSD Page 3 of 3




                                             Respectfully submitted,

                                             ANDERSON  VELA, L.L.P.
                                             4920 Westport Drive
                                             The Colony, Texas 75056
                                             214.276.1545 – phone
                                             214. 276.1546 – fax
                                             e-mail: RVela@AndersonVela.com

                                             ATTORNEYS FOR DEFENDANT


                                             By:/s/ Ray L. Vela              .
                                                RAY L. VELA
                                                State Bar No. 00795075
                                                S.D. Tex. Fed ID No. 20354
                                                RICHARD E. ANDERSON
                                                Texas State Bar No. 01209010

                                CERTIFICATE OF SERVICE

        I certify that on this the 28th day of October 2019, a true copy of the above document has
been delivered in person to the following pursuant to the Federal Rules of Civil Procedure for each
party listed below.


 DATTA DOUGHERTY, PRO SE                        VIA E-FILING SERVICE AND/OR
 2534 SPLINTWOOD CT                             VIA E-MAIL:
 KINGWOOD, TX 77345                             DATDOUGHERTY@MY.LONESTAR.EDU
                                                AND/OR BY US MAIL – CMRRR



                                          By: /s/ Ray L. Vela                     .
                                              RAY L. VELA




______________________________________________________________________________
DEFENDANTS’ MOTION TO DISMISS - Page 3 of 3
